UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AIDA GONZALEZ,

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 18 Civ. 1797 (MKV) (SLC)

                                                                            ORDER
NYU LANGONE HOSPITALS,

                              Defendant.




SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, March 4, 2020. This case was referred to the

undersigned to resolve the pending discovery dispute regarding authorization for certain medical

and substance abuse records. (ECF Nos. 95, 99). The referral expanded to include all pending

and future discovery issues (ECF No. 104), including Defendant’s request for a discovery

conference regarding Plaintiff Aida Gonzalez’s failure to attend a deposition (ECF No. 102).

       Defendant’s request for a discovery conference for its anticipated motion to compel (ECF

No. 95) is DENIED with leave to renew. The parties confirmed that Ms. Gonzalez has already

provided authorization for psychological records and some medical records. Accordingly,

   1. Defendant is directed to proceed with the authorizations Plaintiff has already provide and

       then reevaluate whether authorizations concerning HIV status and alcohol/drug

       treatment are indeed necessary; and

   2. the parties are directed to meet-and-confer concerning a stipulated confidentiality order

       in this case (the Court’s Model Confidentiality Stipulation and Proposed Protective Order

       can be found at https://nysd.uscourts.gov/hon-sarah-l-cave), and potentially less
         intrusive means by which Defendant may obtain the discovery it seeks through the

         additional authorizations.

   3. After the meet-and-confer, if necessary, Defendant may file a renewed letter-motion for

         a discovery conference regarding the disputed authorizations.        Defendant’s letter-

         motion, Ms. Gonzalez’s response, and any reply by Defendant must include citations to

         controlling authority.

   4. Ms. Gonzalez’s counsel is directed to provide Defendant’s counsel a list of years for which

         Ms. Gonzalez’s performance evaluations have not been produced in discovery by either

         party. On receipt of the list, Defendant’s counsel is directed to review its documents and

         (i) produce the missing evaluations; or (ii) make a representation that Defendant does not

         have or is unable to locate the evaluations. The parties are reminded that Ms. Gonzalez’s

         deposition must be completed before the fact discovery deadline on Monday, March 16,

         2020. Accordingly, Defendant’s Letter-Motion for a discovery conference regarding Ms.

         Gonzalez’s deposition (ECF No. 102) is TERMINATED AS MOOT.

         The Clerk of Court is respectfully directed to close ECF No. 102.


Dated:          New York, New York
                March 4, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
